Weaver, J.
It is conceded that the tract of land under consideration is part of a larger tract owned by appellant, and that appellee is the appellant’s tenant thereon. It is also conceded that the written contract of lease contains no stipulation requiring appellee to erect a fence separating the leased premises from the remainder of the farm, and the only question raised upon this appeal is whether such'stipulation was in fact agreed to by the parties, and by mistake omitted from the writing. It is a well-established principle, which appellant admits, that, to justify -the reformation of a written contract, the alleged omission or mistake must be shown by clear, unequivocal and satisfactory proof. Tufts v. Larned, 27 Iowa, 330; Gelpcke v. Blake, 15 Iowa, 387; Hervey v. Savery, 48 Iowa, 313; Murphy v. Bank, 95 Iowa, 325. In this case the only witnesses to the oral negotiations leading up to- the writing are the parties themselves, and while appellant testifies that the agreement to build the fence was one of the express stipulations embodied in such oral agreement, and that it was omitted from the writing by oversight or mistake, the appellee denies these statements without qualification. The lease was written by plaintiff himself, who is a lawyer and man of business experience. Soon afterward the writing was copied by the appellee, and the copy read to the appellant who compared it with the original and pronounced it correct. Appellant’s theory is to some extent corroborated by other witnesses, who relate certain alleged conversations heard by *535them between the parties after the written contract was executed. , These statements axe also denied by the appellee, but, even if we assume their entire truth, they are not necessarily inconsistent with the terms of the writing as it stands. The testimony was insufficient to justify the reformation of the contract. — Aebtrmed.